Exhibit 10.27b

AGREEMENT

THIS AGREEMENT, dated as of August 1, 2007 (this “Agreement”), is made by and
between Constar International Inc., having its principal offices at One Crown
Way, Philadelphia, Pennsylvania 19154 (the “Company”), and Mr. Chris Phelan (the
“Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key executive management
personnel; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as defined in Section 1.3 below) of the
Company exists from time to time and that such possibility, and the uncertainty,
instability and questions that it may raise for and among key executive
management personnel, may result in the premature departure or significant
distraction of such management personnel to the material detriment of the
Company and its stockholders;

WHEREAS, the Board has determined that protection of the Executive’s earned
benefits, deferred compensation and severance payments are the most efficient
means to eliminate any such conflict in regards to the Executive; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce, focus and encourage the continued attention and dedication of key
members of the executive management of the Company and its subsidiaries,
including (without limitation) the Executive, to their assigned duties without
distraction in the face of potentially disturbing or unsettling circumstances
arising from the possibility of a Change in Control of the Company;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

1.1. “Annual Base Salary” shall mean the Executive’s annual gross salary from
time to time, and shall not include (without limitation) any cost of living
allowances, fees, retainers, reimbursements, bonuses, incentive awards, prizes
or similar payments.

1.2. “Cause” shall mean (i) the Executive, in carrying out his duties under this
Agreement, engages in gross misconduct or gross negligence, (ii) the Executive
embezzles any amount of the Company’s assets, (iii) the Executive is convicted
of a criminal offense (other than a road traffic offense not involving a
sentence of imprisonment, whether immediate or suspended), or (iv) the
Executive’s continued failure to follow the lawful instructions of the Company’s
Board (consistent with Section 4 below).



--------------------------------------------------------------------------------

1.3. “Change in Control” shall mean:

1.3.1. The acquisition, after the Commencement Date, by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14 (d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly, by Crown Cork & Seal
Company, Inc. (“Crown”) or any subsidiary of Crown, by or from the Company or
any subsidiary of the Company, or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(b) any acquisition by any underwriter in connection with any firm commitment
underwriting of securities to be issued by the Company, or (c) any acquisition
by any corporation if, immediately following such acquisition, 70% or more of
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), is beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or

1.3.2. The occurrence of, a reorganization, merger or consolidation other than a
reorganization, merger or consolidation with respect to which all or
substantially all of the individuals and entities who were the beneficial
owners, immediately prior to such reorganization, merger or consolidation, of
the Common Stock and Voting Securities beneficially own, directly or indirectly,
immediately after such reorganization, merger or consolidation 70% or more of
the then outstanding common stock and voting securities (entitled to vote
generally in the election of directors) of the corporation resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their respective ownership, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and the Voting Securities; or

1.3.3. The occurrence of, (i) a complete liquidation or substantial dissolution
of the Company, (ii) the sale or other disposition of all or substantially all
of the assets of the Company, other than to a subsidiary, wholly-owned, directly
or indirectly, by the Company or (iii) the sale of the Company’s European
operations, other than to a subsidiary, wholly-owned, directly or indirectly, by
the Company; or

1.3.4. During any period of twenty-four (24) consecutive months commencing upon
the Commencement Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 1.3.1, 1.3.2 or
1.3.3 above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
any such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.

 

2



--------------------------------------------------------------------------------

Notwithstanding the above, a “Change-in-Control” shall not (i) be deemed to
occur unless after any transaction or occurrence set forth in Sections 1.3.1,
1.3.2, 1.3.3 or 1.3.4, Crown directly or indirectly owns less than 25% of the
Voting Securities, or (ii) include any event, circumstance or transaction which
results from the action of any entity or group which includes, is affiliated
with or is wholly or partially controlled by one or more executive offices of
the Company and in which the Executive participates.

1.4. “Disability” shall mean the Executive’s inability to render, for a period
of six consecutive months, services by reason of permanent disability, as
determined by the written medical opinion of an independent medical physician
mutually acceptable to the Executive and the Company. If the Executive and the
Company cannot agree as to such an independent medical physician, each shall
appoint one medical physician and those two physicians shall appoint a third
physician who shall make such determination. In no event shall the Executive be
considered disabled for the purposes of this Agreement unless the Executive is
deemed disabled pursuant to the Company’s long-term disability plan, if one is
maintained by the Company.

1.5. “Employment Period” shall mean the period commencing on the date of a
Change in Control until the earliest to occur of (i) the date which is two years
from the date of such Change in Control, (ii) the date of termination by the
Executive of the Executive’s employment for Good Reason, or (iii) the
termination by the Company of the Executive’s employment for any reason.

1.6. “Good Reason” shall mean and shall be deemed to exist if, without the prior
express written consent of the Executive, (i) the Executive suffers a material
change in the title or position, (ii) the Executive suffers a material change in
the duties, responsibilities, reporting obligations or effective authority
associated with his titles and positions; (iii) the Executive’s Annual Base
Salary or the Executive’s benefits are decreased by the Company; (iv) the
Company fails to pay the Executive’s compensation or to provide for the
Executive’s benefits when due; (v) the Company fails to obtain assumption of
this Agreement by an acquiror; or (vi) the Executive’s office location is moved
to a location more than 50 miles from Sherburn, UK.

1.7. “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
character and proportions as their ownership of stock of the Company.

1.8. “Retirement” shall mean and be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated upon or
after normal retirement age pursuant to the pension plan of the Company, not
including any early retirement or so-called “window period” retirements,
generally applicable to its officers, as in effect immediately prior to a Change
in Control.

 

3



--------------------------------------------------------------------------------

1.9. “Protected Employee” shall mean a person who at any time whilst the
Executive was employed by the Company or affiliate of the Company (a) is engaged
or employed (other in a clerical, secretarial or administrative capacity) as an
employee, director or consultant of that Company; and (b) is or was engaged in a
capacity in which he obtained Confidential Information (as defined in
Section 3.2.2 of this Agreement) or otherwise is or was a senior employee of the
relevant Company; and (c) with whom the Executive had dealings in the course of
his duties during the period of 12 months prior to the date of the termination
of his employment.

2. Term of this Agreement. This Agreement shall commence on the date hereof and
shall continue in effect through December 31, 2008; provided, that the term
shall automatically be extended each January 1 unless either party to this
Agreement delivers a notice of non-extension to the other party by June 30 of
the preceding year. However, if a Change in Control shall have occurred during
the term of this Agreement, this Agreement shall continue in effect for a period
of twenty-four (24) months beyond the day in which such Change in Control
occurred (the “Term”). Notwithstanding the foregoing provisions of this
Section 2, the Term shall terminate upon attainment of the Executive’s normal
retirement age as defined in the pension plan of the Company.

3. The Executive’s Covenants.

3.1. Time and Attention. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Company and to use the Executive’s reasonable
best efforts to perform faithfully and efficiently the responsibilities and
duties assigned to the Executive hereunder. During the Employment Period it
shall not be a violation of this Agreement for the Executive to serve on
corporate, civic or charitable boards or committees. It is expressly understood
and agreed that to the extent that any such activities have been conducted by
the Executive prior to a Change in Control, the reinstatement or continued
conduct of such activities (or the reinstatement or conduct of activities
similar in nature and scope thereto) subsequent to a Change in Control shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company and its subsidiaries.

3.2. Non-interference; Confidential Information; Non-Competition

3.2.1. Non-Solicitation. If the Executive’s employment with the Company
terminates for any reason, the Executive, for a period of six months after any
such termination, shall not (except on the Company’s behalf), directly or
indirectly, on his own behalf or on behalf of any other person, firm,
partnership, corporation or other entity, (A) in connection with a business
which shall be or is during such period going to be competition with the
business of the Company in which the Executive shall have been involved or for
which he shall have been responsible or about which he has obtained confidential
information in the period of twelve months prior to such termination, solicit or
service the business of any of the Company’s clients, any of the Company’s
former clients which were clients within twelve months prior to the termination
of his employment or any of the prospective clients which were being actively

 

4



--------------------------------------------------------------------------------

solicited by the Company at the time of the termination of his employment or
(B) attempt to cause or induce any Protected Employee to leave the employment of
the Company or any affiliate of the Company.

3.2.2. Confidentiality. The Executive shall not, during the Term of Employment
and at any time thereafter, without the prior express written consent of the
Board, directly or indirectly, divulge, disclose or make available or accessible
any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Executive’s rights against the Company or to defend himself against any
allegations). In addition, the Executive shall not create any derivative work or
other product based on or resulting from any Confidential Information (except in
the good faith performance of his duties under this Agreement). The Executive
shall also proffer to the Board’s designee, no later than the effective date of
any termination of his employment with the Corporation for any reason, and
without retaining any copies, notes or excerpts thereof, all memoranda, computer
disks or other media, computer programs, diaries, notes, records, data, customer
or client lists, marketing plans and strategies, and any other documents
consisting of or containing Confidential Information that are in the Executive’s
actual or constructive possession or which are subject to his control at such
time. For purposes of this Agreement, “Confidential Information” shall mean all
information respecting the business and activities of the Company, or any
affiliate of the Company, including, without limitation, the terms and
provisions of this Agreement, the clients, customers, suppliers, employees,
consultants, computer or other files, projects, products, computer disks or
other media, computer hardware or computer software programs, marketing plans,
financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, data gathering methods
and/or strategies of the Corporation. Notwithstanding the immediately preceding
sentence, Confidential Information shall not include any information that is, or
becomes, generally available to the public (unless such availability occurs as a
result of the Executive’s breach of any portion of this Section 3.2.2).

3.2.3. Non-Competition. If the Executive’s employment with the Company
terminates for any reason, the Executive, for a period of six months after any
such termination, shall not, directly or indirectly, within or with respect to
Europe engage, without the consent of the Company, in any business or activity,
whether as an employee, consultant, partner, principal, agent, representative,
stockholder or in any other capacity, or render any services or provide any
advice to any business, activity, person or entity which competes or is during
such period going to compete in any manner with the business of the Company or
of any affiliate of the Company in which the Executive shall have been involved
or for which he shall have been responsible or about which he shall have
obtained Confidential Information in the 12 months preceding such termination;
provided, however, that the Executive’s ownership of not more than 5% of the
stock of any publicly-traded corporation shall not be a violation of this
Section 3.2.3. The Executive acknowledges that his skills are such that he can
be gainfully employed in noncompetitive employment and that the agreement not to
compete will in no way prevent him from earning a living. The Executive
understands and agrees that the rights and obligations set forth in this
Section 3.2.3 shall extend beyond the Term.

 

5



--------------------------------------------------------------------------------

3.2.4. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 3.2 of this Agreement. The Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 3.2, and to specific performance of each of
the terms of such Section in addition to any other legal or equitable remedies
that the Company may have. The Executive further agrees that he shall not, in
any equity proceeding relating to the enforcement of the terms of this
Section 3.2, raise the defense that the Company has an adequate remedy at law.

3.2.5. Special Severability. The terms and provisions of this Section 3.2 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 3.2 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 3.2 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

4. Severance Payments.

4.1. Severance. The Company shall pay the Executive the payments and benefits
described in Section 4.1.1 through 4.1.4 (the “Severance Payments”) upon the
termination of the Executive’s employment with the Company following a Change in
Control and during the Term, and upon execution of a general release in favor of
and in form and substance satisfactory to the Company, unless such termination
is (i) by the Company for Cause, (ii) by reason of Retirement, (iii) by the
Executive without Good Reason, (iv) due to death, or (v) due to Disability. In
addition, the Executive’s employment shall be deemed to have been terminated
following a Change in Control by the Company without Cause or by the Executive
with Good Reason (a) if the Executive reasonably demonstrates that the
Executive’s employment was terminated prior to a Change in Control without Cause
(1) at the request of a Person who has entered into an agreement with the
Company the consummation of which will constitute a Change in Control (or who
has taken other steps reasonably calculated to effect a Change in Control) or
(2) otherwise than in connection with, as a result of or in anticipation of a
Change in Control, or (b) if the Executive terminates his employment for Good
Reason prior to a Change in Control and the Executive reasonably demonstrates
that the circumstance(s) or event(s) which constitute such Good Reason occurred
(1) at the request of such Person or (2) otherwise in connection with, as a
result of or in anticipation of a Change in Control. The Executive’s right to
terminate the Executive’s employment for Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder. In the
event of Disability or death of the Executive after the Date of

 

6



--------------------------------------------------------------------------------

Termination in respect of any termination without Cause or any termination for
Good Reason, payments and benefits shall be made to the Executive, or the
Executive’s beneficiaries or legal representative, as the case may be.

4.1.1. a lump sum payment equal to two times the Executive’s Annual Base Salary
plus two times the Executive’s target Bonus amount for the year in which any
such termination occurs.

4.1.2. For a twenty four (24) month period after the Date of Termination, or if
sooner, until the Executive reaches the age of sixty-five (65) years, the
Company shall arrange to provide the Executive with health insurance benefits
substantially similar (and at the same cost) to those that the Executive is
receiving immediately prior to a Change in Control or the receipt by the Company
of the relevant Notice of Termination. Benefits otherwise receivable by the
Executive pursuant to this Section 4.1.2 shall be reduced to the extent
comparable benefits are actually received by or made available to the Executive
without cost during such period following the Executive’s termination of
employment (and any such benefits actually received by the Executive shall be
reported to the Company by the Executive).

4.1.3. Immediate payment of all of Executive’s deferred compensation.

4.1.4. Immediate cash-out, vesting or exercisability of all outstanding equity
based or performance based awards.

5. Termination Procedures and Compensation During Dispute.

5.1. Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment with the Company (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 8 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment with
the Company under the provision so indicated. Further, a Notice of Termination
for Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of a simple majority of the entire membership of the Board at a
meeting of the Board, which was called and held for the purpose of considering
such termination (which meeting may be a regular meeting of the Board where
prior notice of consideration of such termination is given to members of the
Board) finding that, in the good faith opinion of the Board, (i) the Executive
engaged in conduct set forth in the definition of Cause herein, and specifying
the particulars thereof in detail. For purposes of this Agreement, any purported
termination not effected in accordance with this Section 5.1 shall not be
considered effective.

 

7



--------------------------------------------------------------------------------

5.2. Date of Termination. “Date of Termination” with respect to any termination
during the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than thirty (30) days nor more than sixty (60) days, respectively, after the
date such Notice of Termination is given).

6. Successors; Binding Agreement.

6.1. Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. The Company shall
require any successor to all or substantially all of its business and/or assets,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.

6.2. Binding Agreement. This Agreement is personal to the Executive and, without
the prior express written consent of the Company, shall not be assignable by the
Executive, except as provided in this Section 6.2. If the Executive shall die
while any amount would still be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
beneficiary (or beneficiaries) designated by the Executive from time to time in
accordance with the procedures for notice set out in Section 7.3; provided,
however, that if there shall be no effective designation of beneficiary by the
Executive, such amounts shall be paid to the executors, personal representatives
or administrators of the Executive’s estate. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

7. Miscellaneous.

7.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of England and Wales, applied without reference to
principles of conflict of laws.

7.2. Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

7.3. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company to the attention of Mr. Jerry Gunderson, Vice President Human Resources,
Constar International Inc., One Crown Way, Philadelphia, PA 19154; and to

 

8



--------------------------------------------------------------------------------

the Executive at Constar International U.K. Ltd., Moor Lane Trading Estate,
Sherburn In Elmet, North Yorkshire, LS25 6ES, United Kingdom; or to such other
address as any party shall have furnished to the others in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.

7.4. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.

7.5. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

7.6. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

7.7. Beneficiaries/References. The Executive shall be entitled to select (and
change) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
in either case by giving the Company written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary(ies), estate or other legal representative(s).

7.8. Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

7.9. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement.

7.10. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
Term of employment hereunder for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

Constar International Inc.

/s/ Michael Hoffman

By:

/s/ Christopher Phelan

[Name of Executive]

 

9